Case 8:20-cv-01904-JLS-KES Document 54 Filed 05/07/21 Page 1 of 4 Page ID #:2168




   1 BRAGAR EAGEL & SQUIRE, P.C.
   2 Melissa A. Fortunato (#319767)
      fortunato@bespc.com
   3 445 S. Figueroa Street, Suite 3100
   4 Los Angeles, CA 90071
     Tel: (213) 612-7222
   5
   6 Attorneys for Plaintiff
   7 [Additional Counsel on Signature Page]
   8                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   9                               SOUTHERN DIVISION
  10                                                  )
  11   JAMES CHOATE, individually and on              )
       behalf of all other similarly situated         )
  12                                                  )
       stockholders, and derivatively on behalf
  13   of KUSHCO HOLDINGS, INC.,                      )
                                                      )   Case No. 8:20-cv-01904-JLS-KES
  14                          Plaintiff,              )
                                                      )   JOINT STIPULATION
  15           v.                                         REGARDING DISMISSAL
                                                      )
  16   NICHOLAS KOVACEVICH, ERIC                      )   PURSUANT TO RULE
       BAUM, BARBARA GOODSTEIN,                       )   41(a)(1)(A)(ii) OF THE
  17                                                      FEDERAL RULES OF CIVIL
       DONALD HUNTER, DALLAS                          )
  18   IMBIMBO, and PETE KADENS,                      )   PROCEDURE
  19                          Defendants,             )   Hon. Judge Josephine L. Staton
                                                      )
  20           and                                    )
  21   KUSHCO HOLDINGS, INC.,                         )
                                                      )
  22                          Nominal Defendant.      )
  23                                                  )
  24 ///
  25 ///
  26 ///
  27 ///
  28 ///

       JOINT RULE 41(a)(1)(A)(ii) STIP RE DISMISSAL
Case 8:20-cv-01904-JLS-KES Document 54 Filed 05/07/21 Page 2 of 4 Page ID #:2169




   1          Nominal Defendant KushCo Holdings, Inc. (“KushCo”) and Defendants
   2 Nicholas Kovacevich, Eric Baum, Barbara Goodstein, Donald Hunter, Dallas
   3 Imbimbo, and Pete Kadens (collectively, “Defendants”), and Plaintiff James Choate
   4 (“Plaintiff”) (collectively, the “Parties”) by and through their undersigned counsel,
   5 hereby agree and stipulate to the following:
   6          WHEREAS, on October 1, 2020, Plaintiff filed a Stockholder Derivative and
   7 Class Action Complaint (Dkt. No. 1);
   8          WHEREAS, on February 24, 2021, the Court ordered a stipulated schedule
   9 governing the filing of an amended complaint, providing that:
  10          1. Defendants had no obligation to answer, move with respect to, or otherwise
  11              respond to the initial Complaint;
  12          2. Plaintiff would file his amended complaint on or before February 26, 2021;
  13          3. Defendants would answer, move to dismiss, or otherwise respond to the
  14              amended complaint on or before April 2, 2021; and
  15          4. In the event that Defendants moved to dismiss the amended complaint:
  16              a. Plaintiff would file his opposition to such motion on or before May 7,
  17                 2021;
  18              b. Defendants would file their reply in further support of such motion on or
  19                 before June 4, 2021;
  20          WHEREAS, on February 26, 2021, Plaintiff filed a Verified First Amended
  21 Stockholder Derivative and Class Action Complaint (Dkt. No. 45, “FAC”);
  22          WHEREAS, on March 31, 2021, KushCo announced that it had entered into a
  23 definitive merger agreement pursuant to which KushCo will become a wholly owned
  24 subsidiary of Greenlane Holdings, Inc. (the “Pending Merger”);
  25          WHEREAS, on April 2, 2021, Defendants moved to dismiss the FAC (Dkt.
  26 Nos. 48-52);
  27          WHEREAS, derivative claims such as those asserted here are brought for the
  28 benefit of the nominal defendant—in this case, KushCo—and the stockholder

       JOINT RULE 41(a)(1)(A)(ii) STIP RE DISMISSAL
                                                                                                 1
Case 8:20-cv-01904-JLS-KES Document 54 Filed 05/07/21 Page 3 of 4 Page ID #:2170




   1 plaintiff and the Court are therefore required to act in the best interests of the nominal
   2 defendant;
   3          WHEREAS, the Parties agree that if the Pending Merger closes, Plaintiff’s
   4 KushCo shares will be extinguished and Plaintiff likely will no longer have standing
   5 to proceed with his stockholder derivative claims as a matter of law. See Lewis v.
   6 Ward, 852 A.2d 896, 902 (Del. 1984) (“A plaintiff who ceases to be a shareholder,
   7 whether by reason of a merger or for any other reason, loses standing to continue a
   8 derivative suit.”); and
   9          WHEREAS, Plaintiff believes, in light of the Pending Merger, that it is in the
  10 best interests of KushCo to voluntarily dismiss the FAC.
  11          NOW, THEREFORE, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of
  12 Civil Procedure, the Parties hereby stipulate and agree, by and between undersigned
  13 counsel for the Parties, that this matter is dismissed without prejudice.
  14 IT IS SO STIPULATED.
  15
  16 DATED: May 7, 2021                               BRAGAR EAGEL & SQUIRE, P.C.
  17
                                                      By: /s/ Melissa A. Fortunato
  18                                                        Melissa A. Fortunato
  19                                                        Counsel for Plaintiff
  20
  21 DATED: May 7, 2021                               FIELDS KUPKA & SHUKUROV LLP
  22
                                                      By: /s/ Christopher J. Kupka
  23                                                        Christopher J. Kupka
  24                                                        Counsel for Plaintiff
  25
  26
  27
  28

       JOINT RULE 41(a)(1)(A)(ii) STIP RE DISMISSAL
                                                                                                  2
Case 8:20-cv-01904-JLS-KES Document 54 Filed 05/07/21 Page 4 of 4 Page ID #:2171




   1 DATED: May 7, 2021                               MAYER BROWN LLP
   2
                                                      By: /s/ Glenn K. Vanzura
   3                                                        Glenn K. Vanzura
   4                                                       Counsel for Defendants and Nominal
   5                                                       Defendant
   6
   7                ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4
   8          This certifies, pursuant to Local Rule 5-4.3.4, that all signatories to this
   9 document concur in its content and have authorized this filing.
  10
  11                                                    /s/ Melissa A. Fortunato
                                                            Melissa A. Fortunato
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       JOINT RULE 41(a)(1)(A)(ii) STIP RE DISMISSAL
                                                                                                3
